DETAILED ACTION
This action is made FINAL in response to the amendments filed on 9/20/2022

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 - 25 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claims 2, 10 ,and 18, 
Step 2A, Prong One
The claim recites in part:

determine a joint function defining a relationship between a first objective function and a second objective function to tune first and second hyperparameters of a model, the joint function to facilitate simultaneous optimization of the first objective function and the second objective function, the first objective function corresponding to a first metric in a multi-criteria optimization work request, the second objective function corresponding to a second metric in the multi-criteria optimization work request, the first metric and the second metric corresponding to a machine learning model:
change a tuning value of a tuning factor, the changing of the tuning value to increase an emphasis of the first objective function and also decrease an emphasis of the second objective function;
select a first hyperparameter value for the first hyperparameter and a second hyperparameter value for the second hyperparameter.
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. 
Accordingly, at Step 2A, Prong One, the claim is directed to an abstract idea.

Step 2A, Prong Two
The limitations “tune the machine learning model based on the first hyperparameter value and the second hyperparameter value” are recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception.   These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).  The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  

Step 2B
The limitations “tune the machine learning model based on the first hyperparameter value and the second hyperparameter value” are recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception.   These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).  The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  

As to claims 3, 11, and 19, Under the broadest reasonable interpretation, the limitations “the programmable circuitry is to change the tuning value of the tuning factor by sweeping the tuning value between a first constraint value and a second constraint value” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 4, 12, and 20, The limitations “generate Pareto optimal solutions along a Pareto-efficient frontier based on the sweeping of the tuning value between the first constraint value and the second constraint value” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).

As to claims 5, 13, and 21 Under the broadest reasonable interpretation, the limitations “the programmable circuitry is to select the first and second hyperparameter values from one of the Pareto optimal solutions” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 6, 14, and 22, The limitations “the programmable circuitry is to: generate the first hyperparameter value and the second hyperparameter value based on setting the tuning value to a first number; generate a third hyperparameter value and a fourth hyperparameter value based on setting the tuning value to a second number; and select the first and second hyperparameter values over the third and fourth hyperparameter values based on a first performance of the first objective function and a second performance of the second objective function” amounts to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).

As to claims 7, 15, and 23, Under the broadest reasonable interpretation, the limitations “the programmable circuitry is to select the first and second hyperparameter values based on an improvement in a first performance of the first objective function without sacrificing a second performance of the second objective function” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 8, 16, and 24, Under the broadest reasonable interpretation, the limitations “the programmable circuitry is to select the first and second hyperparameter values based on a first performance of the first objective function with the first and second hyperparameter values and a second performance of the second objective function with the first and second hyperparameter values, the first performance including at least one of an accuracy, an error rate, a validation loss, sparsity, efficiency of prediction, or speed of prediction, the second performance including a different one of the accuracy, the error rate, the validation loss, the sparsity, the efficiency of prediction, or the speed of prediction” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claims 9, 17, and 25 Under the broadest reasonable interpretation, the limitations “the programmable circuitry is to: evaluate the joint function based on the changing of the tuning value; and select the first and second hyperparameter values based on the evaluation of the joint function” are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 3, 7 – 11, 15 – 19, and 23 - 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GHANTA et al (US 2019/0377984).
As to claim 2, GHANTA et al teaches a system (paragraph [0044]... ML management apparatus) to tune hyperparameters (paragraph [0072]...hyper-parameter optimization finds a set of hyper-parameters that yields an optimal machine learning model), the system comprising:
interface circuitry (paragraph [0044]... power interface, a wired and/or wireless network interface, a graphical interface that attaches to a display);
programmable circuitry (paragraph [0045]... a semiconductor integrated circuit device (e.g., one or more chips, die, or other discrete logic hardware), or the like, such as a field- programmable gate array (“FPGA”) or other programmable logic, firmware for an FPGA or other programmable logic, microcode for execution on a microcontroller, an application-specific integrated circuit (“ASIC”), a processor, a processor core, or the like); and
instructions stored in memory (paragraph [0027]...computer readable storage medium having instructions stored therein), the instructions to cause the programmable circuitry to:

determine a joint function (paragraph [0072]...model selection module) defining a relationship between a first objective function (paragraph [0068]...training device 205a) and a second objective function (paragraph [0068]...training device 205b) to tune first and second hyperparameters of a model (paragraph [0072]...hyper-parameters, and may be tuned so that the model can optimally solve the machine learning problem. hyper-parameter optimization  finds a set of hyper-parameters that yields an optimal machine learning model that minimizes a predefined loss function on given independent data), the joint function to facilitate simultaneous optimization of the first objective function and the second objective function (paragraph [0072]...model selection module 212 combines different features of the different machine learning models to generate a single combined model), the first objective function corresponding to a first metric in a multi-criteria optimization work request (paragraph [0056]...inference pipelines 206a that is  configured to analyze the desired objective by processing input data 210 associated with the desired objective), the second objective function corresponding to a second metric in the multi-criteria optimization work request (paragraph [0056]...inference pipelines 206b that is  configured to analyze the desired objective by processing input data 210 associated with the desired objective), the first metric and the second metric corresponding to a machine learning model (paragraph [0056]... generating a machine learning model configured for the desired objective):
change a tuning value of a tuning factor, the changing of the tuning value to increase an emphasis of the first objective function and also decrease an emphasis of the second objective function (paragraph [0081]...the score module 306 may determine the suitability score as a function of the first and second statistical data signatures. For instance, the score module 306 may normalize the second statistical data signature as a function of the first statistical data signature so that the first and second statistical data signatures are normalized to a common scale. The score module 306 may perform various mathematical calculations on the first and second statistical data signatures to determine the suitability score such as average the scores, add/multiple/subtract/divide the scores, and/or other mathematical functions that derive a single value from a combination of two or more values);
select a first hyperparameter value for the first hyperparameter and a second hyperparameter value for the second hyperparameter (paragraph [0072]...  the model selection module 212 performs a hyper-parameter search to determine which of the generated machine learning models is the best fit for the given objective. As used herein, a hyper-parameter search, optimzation, or tuning is the problem of choosing a set of optimal hyper-parameters for a learning algorithm. In certain embodiments); and
tune the machine learning model based on the first hyperparameter value and the second hyperparameter value (paragraph [0082]...the score module 306 calculates the  suitability score in real-time and on an ongoing basis during machine learning processing to determine the  suitability of the training set data to the inference data set at a particular pipeline 202-206. For instance, the score module 306 may calculate the  suitability score for an inference data set prior to analyzing the inference data set at an inference pipeline 206, during processing of the inference data set at an inference pipeline 206, after the inference data set has been processed at an inference pipeline 206, prior to the output from one inference pipeline 206 being input into a subsequent inference pipeline 206, and/or the like).

As to claim 3, GHANTA et al teaches a system, wherein the programmable circuitry is to change the tuning value of the tuning factor by sweeping the tuning value between a first constraint value and a second constraint value (paragraph [0094]... the score module 306 may then calculate the suitability score by normalizing the average inference likelihood score as a function of the average training likelihood score such that the likelihood scores are comparable on a common scale, such as a scale from 0 to 1, 0 to 100, or the like. In one embodiment, if the range is set from 0 to 1, the upper limit of 1 may correspond to the average likelihood seen during training. If the lower limit is set to a value close to 0, this may indicate that a drop in likelihood relative to the average value seen during training is tolerable).

As to claim 7, GHANTA et al teaches a system, wherein the programmable circuitry is to select the first and second hyperparameter values based on an improvement in a first performance of the first objective function without sacrificing a second performance of the second objective function (paragraph [0057]... a logical grouping of machine learning pipelines 202, 204, 206a-c may be constructed to analyze the results, performance, operation, health, and/or the like of a different logical grouping of machine learning pipelines 202, 204, 206a-c by processing feedback, results, messages, and/or the like from the monitored logical grouping of machine learning pipelines 202, 204, 206a-c and/or by providing inputs into the monitored logical grouping of machine learning pipelines 202, 204, 206a-c to detect anomalies, errors, and/or the like).

As to claim 8, GHANTA et al teaches a system, wherein the programmable circuitry is to select the first and second hyperparameter values based on a first performance of the first objective function with the first and second hyperparameter values and a second performance of the second objective function with the first and second hyperparameter values (paragraph [0072]...hyper-parameters, and may be tuned so that the model can optimally solve the machine learning problem. hyper-parameter optimization  finds a set of hyper-parameters that yields an optimal machine learning model that minimizes a predefined loss function on given independent data), the first performance including at least one of an accuracy, an error rate, a validation loss, sparsity, efficiency of prediction, or speed of prediction, the second performance including a different one of the accuracy, the error rate, the validation loss, the sparsity, the efficiency of prediction, or the speed of prediction (paragraph [0041]...labels may be required to determine the suitability of the machine learning model, e.g., the accuracy or predictive performance of the machine learning model, to an inference data set during the inference phase).

As to claim 9, GHANTA et al teaches a system, wherein the programmable circuitry is to: evaluate  (paragraph [0080]...the score module 306 is configured to calculate, determine, or the like a suitability score that describes the suitability of the training data set to the inference data set as a function of the first and second statistical data signatures. For instance, the suitability score may comprise a number, value, rank, threshold, unit, probability, estimate, and/or the like that indicates how suitable, e.g., how applicable or accurate a machine learning model trained using the training data set is for the inference data set, the degree with which the inference data set deviates from the training data set, and/or the like) the joint function based on the changing of the tuning value paragraph [0081]...the score module 306 may determine the suitability score as a function of the first and second statistical data signatures. For instance, the score module 306 may normalize the second statistical data signature as a function of the first statistical data signature so that the first and second statistical data signatures are normalized to a common scale. The score module 306 may perform various mathematical calculations on the first and second statistical data signatures to determine the suitability score such as average the scores, add/multiple/subtract/divide the scores, and/or other mathematical functions that derive a single value from a combination of two or more values); and select the first and second hyperparameter values based on the evaluation of the joint function (paragraph [0072]...  the model selection module 212 performs a hyper-parameter search to determine which of the generated machine learning models is the best fit for the given objective. As used herein, a hyper-parameter search, optimzation, or tuning is the problem of choosing a set of optimal hyper-parameters for a learning algorithm. In certain embodiments)


As to claim 10, GHANTA et al teaches a computer-readable storage device or storage disk comprising instructions to cause programmable circuitry (paragraph [0022]... a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention) to at least:
determine a joint function (paragraph [0072]...model selection module) defining a relationship between a first objective function (paragraph [0068]...training device 205a) and a second objective function (paragraph [0068]...training device 205b) to tune first and second hyperparameters of a model (paragraph [0072]...hyper-parameters, and may be tuned so that the model can optimally solve the machine learning problem. hyper-parameter optimization  finds a set of hyper-parameters that yields an optimal machine learning model that minimizes a predefined loss function on given independent data), the joint function to facilitate simultaneous optimization of the first objective function and the second objective function (paragraph [0072]...model selection module 212 combines different features of the different machine learning models to generate a single combined model), the first objective function corresponding to a first metric in a multi-criteria optimization work request (paragraph [0056]...inference pipelines 206a that is  configured to analyze the desired objective by processing input data 210 associated with the desired objective), the second objective function corresponding to a second metric in the multi-criteria optimization work request (paragraph [0056]...inference pipelines 206b that is  configured to analyze the desired objective by processing input data 210 associated with the desired objective), the first metric and the second metric corresponding to a machine learning model (paragraph [0056]... generating a machine learning model configured for the desired objective):
change a weight value (paragraph [0077]... the statistical data signature for the training data set may comprise a value, score, estimate, rank, or the like that describes the training data set relative to a different data set, e.g., an inference data set) of the first objective function and also decrease an emphasis of the second objective function (paragraph [0081]...the score module 306 may determine the suitability score as a function of the first and second statistical data signatures. For instance, the score module 306 may normalize the second statistical data signature as a function of the first statistical data signature so that the first and second statistical data signatures are normalized to a common scale. The score module 306 may perform various mathematical calculations on the first and second statistical data signatures to determine the suitability score such as average the scores, add/multiple/subtract/divide the scores, and/or other mathematical functions that derive a single value from a combination of two or more values);
select a first hyperparameter value for the first hyperparameter and a second hyperparameter value for the second hyperparameter (paragraph [0072]...  the model selection module 212 performs a hyper-parameter search to determine which of the generated machine learning models is the best fit for the given objective. As used herein, a hyper-parameter search, optimzation, or tuning is the problem of choosing a set of optimal hyper-parameters for a learning algorithm. In certain embodiments); and
tune the machine learning model based on the first hyperparameter value and the second hyperparameter value (paragraph [0082]...the score module 306 calculates the  suitability score in real-time and on an ongoing basis during machine learning processing to determine the  suitability of the training set data to the inference data set at a particular pipeline 202-206. For instance, the score module 306 may calculate the  suitability score for an inference data set prior to analyzing the inference data set at an inference pipeline 206, during processing of the inference data set at an inference pipeline 206, after the inference data set has been processed at an inference pipeline 206, prior to the output from one inference pipeline 206 being input into a subsequent inference pipeline 206, and/or the like).

As to claim 11, GHANTA et al teaches the computer-readable storage device or storage disk, wherein the instructions are to cause the programmable circuitry to change the weight value (paragraph [0077]... the statistical data signature for the training data set may comprise a value, score, estimate, rank, or the like that describes the training data set relative to a different data set, e.g., an inference data set) by sweeping the tuning value between a first constraint value and a second constraint value (paragraph [0094]... the score module 306 may then calculate the suitability score by normalizing the average inference likelihood score as a function of the average training likelihood score such that the likelihood scores are comparable on a common scale, such as a scale from 0 to 1, 0 to 100, or the like. In one embodiment, if the range is set from 0 to 1, the upper limit of 1 may correspond to the average likelihood seen during training. If the lower limit is set to a value close to 0, this may indicate that a drop in likelihood relative to the average value seen during training is tolerable).

As to claim 15, GHANTA et al teaches the computer-readable storage device or storage disk, wherein the instructions are to cause the programmable circuitry to select the first and second hyperparameter values based on an improvement in a first performance of the first objective function with the first and second hyperparameter values without sacrificing a second performance of the second objective function with the first and second hyperparameter values (paragraph [0057]... a logical grouping of machine learning pipelines 202, 204, 206a-c may be constructed to analyze the results, performance, operation, health, and/or the like of a different logical grouping of machine learning pipelines 202, 204, 206a-c by processing feedback, results, messages, and/or the like from the monitored logical grouping of machine learning pipelines 202, 204, 206a-c and/or by providing inputs into the monitored logical grouping of machine learning pipelines 202, 204, 206a-c to detect anomalies, errors, and/or the like).

As to claim 16, GHANTA et al teaches the computer-readable storage device or storage disk, wherein the instructions are to cause the programmable circuitry to select the first and second hyperparameter values based on a first performance of the first objective function with the first and second hyperparameter values and a second performance of the second objective function with the first and second hyperparameter values (paragraph [0072]...hyper-parameters, and may be tuned so that the model can optimally solve the machine learning problem. hyper-parameter optimization  finds a set of hyper-parameters that yields an optimal machine learning model that minimizes a predefined loss function on given independent data), the first performance including at least one of an accuracy, an error rate, a validation loss, sparsity, efficiency of prediction, or speed of prediction, the second performance including a different one of the accuracy, the error rate, the validation loss, the sparsity, the efficiency of prediction, or the speed of prediction (paragraph [0041]...labels may be required to determine the suitability of the machine learning model, e.g., the accuracy or predictive performance of the machine learning model, to an inference data set during the inference phase).

As to claim 17, GHANTA et al teaches the computer-readable storage device or storage disk of claim, wherein the instructions are to cause the programmable circuitry to select (paragraph [0072]...  the model selection module 212 performs a hyper-parameter search to determine which of the generated machine learning models is the best fit for the given objective. As used herein, a hyper-parameter search, optimzation, or tuning is the problem of choosing a set of optimal hyper-parameters for a learning algorithm. In certain embodiments) the first and second hyperparameter values based on an evaluation of the joint function (paragraph [0080]...the score module 306 is configured to calculate, determine, or the like a suitability score that describes the suitability of the training data set to the inference data set as a function of the first and second statistical data signatures. For instance, the suitability score may comprise a number, value, rank, threshold, unit, probability, estimate, and/or the like that indicates how suitable, e.g., how applicable or accurate a machine learning model trained using the training data set is for the inference data set, the degree with which the inference data set deviates from the training data set, and/or the like), the evaluation of the joint function based on the changing of the weight value (paragraph [0081]...the score module 306 may determine the suitability score as a function of the first and second statistical data signatures. For instance, the score module 306 may normalize the second statistical data signature as a function of the first statistical data signature so that the first and second statistical data signatures are normalized to a common scale. The score module 306 may perform various mathematical calculations on the first and second statistical data signatures to determine the suitability score such as average the scores, add/multiple/subtract/divide the scores, and/or other mathematical functions that derive a single value from a combination of two or more values)

Claim 18 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 19 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 23 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 

Claim 24 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons as above. 

Claim 25 has similar limitations as claim 9. Therefore, the claim is rejected for the same reasons as above. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4, 5, 12, 13, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over GHANTA et al (US 2019/0377984) in view of Sohrabpour et al (US 2018/0055394).
As to claim 4, GHANTA et al teaches a system (paragraph [0044]... ML management apparatus) to tune hyperparameters (paragraph [0072]...hyper-parameter optimization finds a set of hyper-parameters that yields an optimal machine learning model), the system comprising:
programmable circuitry (paragraph [0045]... a semiconductor integrated circuit device (e.g., one or more chips, die, or other discrete logic hardware), or the like, such as a field- programmable gate array (“FPGA”) or other programmable logic, firmware for an FPGA or other programmable logic, microcode for execution on a microcontroller, an application-specific integrated circuit (“ASIC”), a processor, a processor core, or the like).
GHANTA et al fails to explicitly show/teach that the programmable circuitry is to generate Pareto optimal solutions along a Pareto-efficient frontier based on the sweeping of the tuning value between the first constraint value and the second constraint value.
However, Sohrabpour et al teaches programmable circuitry is to generate Pareto optimal solutions along a Pareto-efficient frontier based on the sweeping of the tuning value between the first constraint value and the second constraint value (paragraph [0156]...the two features of IRES, namely the iteration and use of sparse signal processing techniques, makes IRES unique and can also explain the good performance of IRES in providing extended solutions which estimate the extent of the underlying source well. The parameters of the SOCP optimization problem in (3) should be selected carefully, to enhance how well IRES works. As discussed previously the L-Curve approach may be adopted to determine α. The L-Curve in general is a tool to examine the dependency of level sets of the optimization problem to a certain parameter of the problem when the constraints are fixed. In our problem when β is determined (β intuitively determines noise level and is calculated based on the discrepancy principle) the constraint is fixed and then for different values of α the optimization problem is solved to find the optimum solution of the optimization problem for the given α. For the obtained solution j* the pair (∥j∥.sub.1* and ∥Vj∥.sub.1*) are graphed in a plot like FIG. 3 (∥j∥.sub.1 and ∥Vj∥.sub.1 are the two terms of the goal function in (2)). The curve obtained for different values of α (level set of the goal function) which are the best pair of (∥j∥.sub.1, ∥Vj∥.sub.1) that can be achieved given a fixed constraint and a fixed α value, can show the dependency of the two terms on parameter α. If the curve has a clear pointed bending (knee), selecting the value of α around the knee is equal to selecting the Pareto-optimal pair (this means that for any other value of α that is selected, either ∥j∥.sub.1 or ∥Vj∥.sub.1 will be larger than the values of ∥j∥.sub.1 or ∥Vj∥.sub.1 of the knee). In this manner the (Pareto) optimal value of α can be selected. Another way to think about this is to imagine that for a fixed budget (β) the dependence curve of costs (∥j∥.sub.1 and ∥Vj∥.sub.1) are obtained (also called “utility curve” in other fields such as microeconomics). The best way to minimize costs is to find the cost pair (∥j∥.sub.1* and ∥Vj∥.sub.1*) for which all other pairs are (Pareto) greater, meaning that either one will be larger (compared to ∥j∥.sub.1* and ∥Vj∥.sub.1*). In the framework of Pareto-optimality the L-Curve formed from the level sets of the optimization problem, can determine the optimal value of α. The hyper-parameter β can be determined using the discrepancy principle. β ultimately determines the probability of capturing noise. Another way to look at this is to note that β determines how large the constraint space will be. In other words, selecting a larger β corresponds to searching for an optimal solution within a larger solution space; this translates into relaxing the parameters of the optimization problem. The manner in which the hyperparameters of IRES are defined is intuitive and bares physical meaning and thus tuning the hyperparameters can be done easily and objectively (as opposed to hyperparameters that are merely mathematical)).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for GHANTA et al’s programmable circuitry to generate Pareto optimal solutions along a Pareto-efficient frontier based on the sweeping of the tuning value between the first constraint value and the second constraint value, as in Sohrabpour et al, for the purpose of solving optimization. 
As to claim 5, modified GHANTA et al teaches the system, wherein the programmable circuitry is to select the first and second hyperparameter values (paragraph [0072]...hyper-parameter optimization finds a set of hyper-parameters that yields an optimal machine learning model) from one of the Pareto optimal solutions (paragraph [0156]... selecting a larger β corresponds to searching for an optimal solution within a larger solution space; this translates into relaxing the parameters of the optimization problem. The manner in which the hyperparameters of IRES are defined is intuitive and bares physical meaning and thus tuning the hyperparameters can be done easily and objectively (as opposed to hyperparameters that are merely mathematical)).
It would have been obvious for the programmable circuitry is to select the first and second hyperparameter values from one of the Pareto optimal solutions, for the same reasons as above. 

As to claim 12, GHANTA et al teaches the computer-readable storage device or storage disk, wherein the instructions are have programmable circuitry (paragraph [0045]... a semiconductor integrated circuit device (e.g., one or more chips, die, or other discrete logic hardware), or the like, such as a field- programmable gate array (“FPGA”) or other programmable logic, firmware for an FPGA or other programmable logic, microcode for execution on a microcontroller, an application-specific integrated circuit (“ASIC”), a processor, a processor core, or the like).
GHANTA et al fails to explicitly show/teach that the programmable circuitry is to generate Pareto optimal solutions along a Pareto-efficient frontier based on the sweeping of the weight value between the first constraint value and the second constraint value.
However, Sohrabpour et al teaches programmable circuitry is to generate Pareto optimal solutions along a Pareto-efficient frontier based on the sweeping of the weight value between the first constraint value and the second constraint value (paragraph [0156]...the two features of IRES, namely the iteration and use of sparse signal processing techniques, makes IRES unique and can also explain the good performance of IRES in providing extended solutions which estimate the extent of the underlying source well. The parameters of the SOCP optimization problem in (3) should be selected carefully, to enhance how well IRES works. As discussed previously the L-Curve approach may be adopted to determine α. The L-Curve in general is a tool to examine the dependency of level sets of the optimization problem to a certain parameter of the problem when the constraints are fixed. In our problem when β is determined (β intuitively determines noise level and is calculated based on the discrepancy principle) the constraint is fixed and then for different values of α the optimization problem is solved to find the optimum solution of the optimization problem for the given α. For the obtained solution j* the pair (∥j∥.sub.1* and ∥Vj∥.sub.1*) are graphed in a plot like FIG. 3 (∥j∥.sub.1 and ∥Vj∥.sub.1 are the two terms of the goal function in (2)). The curve obtained for different values of α (level set of the goal function) which are the best pair of (∥j∥.sub.1, ∥Vj∥.sub.1) that can be achieved given a fixed constraint and a fixed α value, can show the dependency of the two terms on parameter α. If the curve has a clear pointed bending (knee), selecting the value of α around the knee is equal to selecting the Pareto-optimal pair (this means that for any other value of α that is selected, either ∥j∥.sub.1 or ∥Vj∥.sub.1 will be larger than the values of ∥j∥.sub.1 or ∥Vj∥.sub.1 of the knee). In this manner the (Pareto) optimal value of α can be selected. Another way to think about this is to imagine that for a fixed budget (β) the dependence curve of costs (∥j∥.sub.1 and ∥Vj∥.sub.1) are obtained (also called “utility curve” in other fields such as microeconomics). The best way to minimize costs is to find the cost pair (∥j∥.sub.1* and ∥Vj∥.sub.1*) for which all other pairs are (Pareto) greater, meaning that either one will be larger (compared to ∥j∥.sub.1* and ∥Vj∥.sub.1*). In the framework of Pareto-optimality the L-Curve formed from the level sets of the optimization problem, can determine the optimal value of α. The hyper-parameter β can be determined using the discrepancy principle. β ultimately determines the probability of capturing noise. Another way to look at this is to note that β determines how large the constraint space will be. In other words, selecting a larger β corresponds to searching for an optimal solution within a larger solution space; this translates into relaxing the parameters of the optimization problem. The manner in which the hyperparameters of IRES are defined is intuitive and bares physical meaning and thus tuning the hyperparameters can be done easily and objectively (as opposed to hyperparameters that are merely mathematical)).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for GHANTA et al’s programmable circuitry to generate Pareto optimal solutions along a Pareto-efficient frontier based on the sweeping of the weight value between the first constraint value and the second constraint value, as in Sohrabpour et al, for the purpose of solving optimization. 

As to claim 13, modified GHANTA et al teaches the computer-readable storage device or storage disk, wherein the programmable circuitry is to select the first and second hyperparameter values (paragraph [0072]...hyper-parameter optimization finds a set of hyper-parameters that yields an optimal machine learning model) from one of the Pareto optimal solutions (paragraph [0156]... selecting a larger β corresponds to searching for an optimal solution within a larger solution space; this translates into relaxing the parameters of the optimization problem. The manner in which the hyperparameters of IRES are defined is intuitive and bares physical meaning and thus tuning the hyperparameters can be done easily and objectively (as opposed to hyperparameters that are merely mathematical)).
It would have been obvious for the programmable circuitry is to select the first and second hyperparameter values from one of the Pareto optimal solutions, for the same reasons as above. 

Claim 20 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 21 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 - 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 6, 14, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form (including all of the limitations of the base claim and any intervening claims) and if the 101 Rejection is overcome. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128